Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 6/16/20.  Claims 1-24 are pending and have been examined.
	Claims 1-7, 9-15 and 17-23 are rejected.
	Claims 8, 16 and 24 are objected.

Drawings
	The drawings filed on 6/16/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/20 and 10/28/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 1-7, 9-15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-7, 9-15 and 17-23 are directed to an abstract idea. Under Step 1, claims 1-7, 9-15 and 17-23 are either apparatus, method or an article of manufacture, using claim 9 as an illustrative example, claim recites the following “determining a process structural model that defines operational characteristics of pieces of equipment of an industrial process facility used to perform an industrial process, the process structural model comprising, for each piece of equipment to be represented in a process flow diagram (PFD) for the industrial process: an equipment type definition that defines an equipment type of the piece of equipment; a source definition that defines, for each resource stream to be received for processing by the piece of equipment: one or more outlets of one or more pieces of equipment in the industrial process facility from which the resource stream is provided; and an inlet of the piece of equipment at which the resource stream is to be received for processing by the piece of equipment; a destination definition that defines, for each resource stream to be output by the piece of equipment: an outlet of the piece of equipment from which the resource stream is to be output; and one or more inlets of one or more pieces of equipment in the industrial process facility to which the resource stream is to be provided; and a sensor definition that defines any sensors configured to sense characteristics of the processing by the piece of equipment and a corresponding sensor type for each of the any sensors; determining an interface application to display the PFD for the industrial process; obtaining, in response to determining the interface application to display the PFD for the Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “determining a process structural model that defines operational characteristics of pieces of equipment of an industrial process facility used to perform an industrial process, the process structural model comprising, for each piece of equipment to be represented in a process flow diagram (PFD) for the industrial process: 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 9 recites “non-transitory computer readable storage medium” and “a processor”. The non-transitory computer readable storage medium and the processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor and the non-transitory computer readable storage medium are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  The “generating, based on the routed process model for the industrial process, the PFD for the industrial process” limitation amounts no more than just “applying” the abstract idea. Some references that discuss “generating, based on the routed process model for the industrial process, the PFD for the industrial process” such as:

Yang et al. (translation of CN109190326, provided in the 6/16/20 IDS) discloses generating process flow chart by: obtaining process structure tree, wherein include the connection relationship in technique between each equipment and each equipment in process structure tree, according to process structure tree, distributing position of each equipment on interface in technique is determined; according to equipment each in technique on interface distributing position and process structure tree in include each equipment between connection relationship, on interface generate technique process flow chart.
Shen et al. (translation of CN105959157, provided in the 6/16/20 IDS) provides an online configuration method for gas station SCADA system process flow diagrams. drawing process flow diagram templates for various station types, and initializing the templates in a company level data storage server;, during station level process flow diagram configurations, according to a corresponding template file acquired by each gas station type, carrying out when the actual process flow of each station is identical to 
Fleischmann et al. (“Automated Generation of Human-Machine Interfaces in Electric Drives Manufacturing”, provided in the 10/28/21 IDS) discloses generating human-machine interfaces (part of process flow diagram) for the industrial process based on process model of the industrial process.
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 1 is a method claim corresponds to the system claim 9, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Claim 17 is a CRM claim with 112(F) interpretation corresponds to the system claim 9, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either. 

for each piece of equipment to be represented in the PFD for the industrial process:
for each of any sensors identified in the sensor definition for the piece of equipment, associating sensor equipment information for the sensor as a sub-node of equipment information for the piece of process equipment”, “the grouping of process equipment to determine the equipment-grouped process structural model for the industrial process comprises: identifying pieces of process equipment having the same input and outputs; and generating a grouped node that comprises the equipment information for the pieces of process equipment having the same inputs and outputs”, “grouping connections between pieces of equipment to determine an edge-grouped process structural model for the industrial process comprises: for each inlet of a piece of equipment: determining whether the inlet is connected to two or more sources; and in response to determining that the inlet is connected to two or more sources: generating an inlet junction node for the inlet; generating, for each of the inlet connections between a source and the inlet, a source-junction connection that extends from the source to the inlet junction node; and
generating a junction-inlet connection that extends from the inlet junction node to the inlet of the piece of equipment; and for each outlet of a piece of equipment: determining whether the outlet is connected to two or more destinations; and in response to determining that the outlet is connected to two or more destinations, generating an outlet junction node for the outlet; generating an outlet-junction connection that extends from the outlet of the piece of equipment to the outlet junction node; and generating, for 
wherein generating the PFD for the industrial process comprises displaying the images representing each piece of equipment in accordance with the display locations identified by the routed process model” and “obtaining a first set of process parameters corresponding to conditions of the industrial process at a first point in time;
displaying the images representing each piece of equipment in accordance with the display locations identified by the routed process model, wherein images associated with the sensors reflect the first set of process parameters; obtaining a second set of process parameters corresponding to conditions of the industrial process at a second point in time; and in response to obtaining a second set of process parameters corresponding to conditions of the industrial process at a second point in time, updating the display of the images associated with the sensors to reflect the second set of process parameters”, these claims recites further limitations that is a mental process. As 
Dependent claims 7, 15 and 23, recite additional limitations “displaying the images representing each piece of equipment in accordance with the display locations identified by the routed process model, wherein images associated with the sensors reflect the first set of process parameters” and “updating the display of the images associated with the sensors to reflect the second set of process parameters”. These limitations do not integrate the invention into a practical application because they are just “applying” the abstract idea. It can be viewed as generally linking the use of the judicial exception to a technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. limitation amounts no more than just “applying” the abstract idea. These limitation amounts no more than just “applying” the abstract idea. Some references that discuss “displaying the images representing each piece of equipment in accordance with the display locations identified by the routed process model, wherein images associated with the sensors reflect the first set of process parameters” and “updating the display of the images associated with the sensors to reflect the second set of process parameters” such as: Luo (translation of CN101894301, provided in the 6/16/20 IDS) discloses providing the visualized oil port process flow management system. The system is provided with a system management module and a user 

Allowable Subject Matter
Claims 1, 9 and 17 would be allowable if the 35 U.S.C. 101 rejection, set forth in this Office action, is overcome.
Claims 8, 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Sengupta et al. (US6442512) discloses a software plant process modeling system creates a process flowsheet model. The software system creates at least a first 
	Block et al. (US20140129000) discloses a system may include a dynamic risk calculation engine (DRCE) system. The DRCE includes a model library configured to model a system, wherein the model library comprises a plurality of subsystem models, and each of the plurality of subsystem models is configured to derive a reliability measure. The DRCE further includes a fault tolerance input and a maintenance policy input. The DRCE additionally includes a run-time risk calculation engine configured to use a user-defined set of the plurality of subsystem models, the fault tolerance input, and the maintenance policy input, to derive a system risk for an apparatus.
	Hsiung et al. (US20030083756) discloses a system for monitoring an industrial process and taking action based on the results of process monitoring. Actions taken may include process control, paging, voicemail, and input for e-enterprise systems. The system includes an input module for receiving a plurality of parameters from a process for manufacture of a substance or object. The system also includes a library module. The library module includes a plurality of computer aided processes. Any one of the computer aided processes is capable of using each of the plurality of parameters to compare at least two of the plurality of parameters against a training set of parameters. The training set of parameters is generally predetermined. The computer aided process 
	Miyashita et al. (US20120019535) discloses a method for constructing relation information between data elements in a directed acyclic graph (DAG) in first and second domains includes importing data from the first domain DAG and data from the second domain DAG to generate a relation graph; responsive a relation between a node v.sub.a of the first domain DAG and a node v.sub.b of the second domain DAG, generating a join node between v.sub.a and v.sub.b in the relation graph, the join node linking a node upstream of v.sub.a in the DAG to a node upstream of v.sub.b in the DAG; if there is a pair of v.sub.a of the first domain DAG and v.sub.b of the second domain DAG that do not have a join node, generating a join node v between v.sub.a and v.sub.b in the relation graph, and generating an edge (v.sub.a, v) and an edge (v.sub.b, v) in the relation graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117